—Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated September 3, 2002, which, inter alia, adhered to a prior determination dated April 22, 2002, temporarily suspending the petitioner’s pistol license until the final disposition of certain charges then pending against the petitioner in the Town of Clarkstown Justice Court, and directed the petitioner to surrender his firearms and permit.
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
On November 7, 2002, while this proceeding was pending, the criminal prosecution terminated with the petitioner’s conviction of driving while impaired. The petitioner acknowledges that this rendered academic his challenge to the determination dated September 3, 2002, and the interim suspension of his pistol permit. Goldstein, J.P., Adams, Townes and Crane, JJ., concur.